Chadwick, J.
(concurring) — I concur; furthermore, I think the instructions given by the court on the defense of insanity were, when taken as a whole, entirely wrong. The governing rule in such cases was settled in this state in the case of State v. Craig, 52 Wash. 66, 100 Pac. 167. The authority of this case has never been questioned or denied, though referred to in several cases. There is no'reason why instruc*342tions covering this issue should not be simple and direct. It is a defense allowed by law, and in no event should it be discredited by the court.
Mount, J., dissents.